Johnny Richard Wells v. The State of Texas















IN THE
TENTH COURT OF APPEALS
 

No. 10-98-225-CR

Â Â Â Â Â JOHNNY RICHARD WELLS,
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Appellant
Â Â Â Â Â v.

Â Â Â Â Â THE STATE OF TEXAS,
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Appellee
 

From the County Court at Law
Ellis County, Texas
Trial Court # 94-11086-CR
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â 

MEMORANDUM OPINION
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â 

Â Â Â Â Â Â A jury convicted Appellant Johnny Richard Wells of resisting arrest.  See Tex. Pen. Code
Ann. Â§ 38.03 (Vernon 1994).  The jury assessed Wellsâs punishment at six monthsâ confinement
and a $1,500 fine.  Wells has filed a motion to dismiss his appeal.  In relevant portion, Rule 42.2
of the Texas Rules of Appellate Procedure states:
(a) At any time before the appellate courtâs decision, the appellate court may dismiss the
appeal if the appellant withdraws his or her notice of appeal.  The appellant and his or
her attorney must sign the written withdrawal and file it in duplicate with the appellate
clerk, who must immediately send the duplicate copy to the trial court clerk.

Tex. R. App. P. 42.2(a).
Â Â Â Â Â Â We have not issued a decision in this appeal.  The motion is signed by both Wells and his
attorney.  Thus, the motion meets the requirements of the rules and is granted.
Â Â Â Â Â Â Wellsâs appeal is dismissed.
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â PER CURIAM

Before Chief Justice Davis,
Â Â Â Â Â Â Justice Cummings, and
Â Â Â Â Â Â Justice Vance
Dismissed on appellant's motion
Opinion delivered and filed August 26, 1998
Do not publish

ormal style='text-align:justify;text-indent:3.5in'>REX D. DAVIS
Justice
Â 
Before Chief
Justice Gray,
       Justice
Davis, and 
Justice
Scoggins
Appeal
dismissed; motion to extend time denied
Opinion
delivered and filed June 29, 2011
[CV06]



Â 




[1] Initially, the motion to extend was
filed in case number 10-10-00273-CV, as that case number was listed in the
motionÂs style and that case involved most of the same parties.Â  We have
determined that the motion should have been filed as a new appeal.
Â 


[2] We assume without deciding that this
case is properly characterized as a restricted appeal.
Â 


[3] The District Clerk has provided us with
a file-marked copy of the judgments, as have Appellees with their response to
AppellantsÂ motion to extend time.